Robinson, J.
(dissenting). In this case the equities are all against the bankers. In September, 1912, to secure $326, they took a mortgage on 160 acres of land in Mercer county, a quarter section worth $4,000. The mortgage was promptly foreclosed; the land was bid in by the bank for $388.59. That was April 11, 1914. Then, on September 12, 1914, the mortgagors confessed a judgment to- the lumber company for $285.25, for lumber and material furnished them to improve the land. For this the lumber company had an equitable lien. The purpose of confessing judgment must have been to give the lumber company a right to redeem for the. benefit of the mortgagors. On April 3, 1915, the company redeemed from the mortgage sale, paying to the sheriff of Mercer county $435.22. The sheriff accepted the same and made to the company a redemption certificate and a deed of the mortgaged land. The result was a discharge of the mortgage debt and the judgment, and the lumber company took title as trustee for the mortgagors, who continue in possession of the land. It claims only to hold as trustee for the security of the redemption money and the judgment, and this court would not approve or allow any other claim. But it seems, the bankers refused to accept the redemption monej^ and bring this suit to obtain title to the land. They want the land for about 10 or 12 per cent of its value. They insist that the lumber company had no right to redeem, because the land was a homestead, and not subject to the lien of a hostile judgment; and because the lumber company did not produce to the sheriff a certified copy of the docket entry of the judgment; and did not cause the register of deeds to retain and hold in his office the redemption notice. The company did produce to the sheriff and put on record a proper redemption notice, and did produce to the sheriff a certified copy of the judgment, and the sheriff had a *377perfect right to waive, and did waive, little niceties and regulations for-his own convenience. He had a perfect right to accept a certified copy of the judgment of- the district court of Mercer county in lieu of a certified copy of the docket entry, which is always made at the time of entering the judgment.
The purpose of the redemption statute is to give proper notice to the-sheriff and to subsequent redemp doners. It is not to give a mortgagee a chance to exact his pound of flesh; he has no right to demand more* than his money. Is it possible that any Christian banker would take the homestead land for 10 or 12 per cent of its value ? Is it possible-that this court would allow the poor mortgagors to lose their homestead for even the mortgage and the judgment? No; not at all. The purpose-of confessing- judgment must have been to secure the lumber company and to give it a right to redeem for the benefit of the mortgagors, and of course it must hold the title as trustee for the mortgagors, and release and reconvey the same on being paid the judgment and the redemption money. The laws are made to secure honesty and fairness, and not to-aid in robbing men of their property. The judgment should be reversed.